Order entered November 14, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00181-CR

                          PAULO ROGERIO OSTOLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82478-2017

                                            ORDER
       Before the Court is appellant’s November 12, 2019 third motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

December 12, 2019. If appellant’s brief is not filed by December 12, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE